Citation Nr: 1538488	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-26 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity neuropathy prior to March 22, 2007.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued a 10 percent disability rating for the Veteran's left upper extremity peripheral neuropathy.

This matter was previously remanded by the Board in December 2011 in order to obtain updated treatment records and an examination.

Thereafter, in June 2014, the Board issued a decision denying an evaluation in excess of 10 percent for the Veteran's left upper extremity peripheral neuropathy prior to March 22, 2007 and granting a 30 percent evaluation from March 22, 2007 to March 1, 2009 and from May 1, 2009.  The Veteran appealed this decision and in February 2015, the United States Court of Appeals for Veterans Claims (Court) granted a joint remand in this matter.  In the joint remand, the parties agreed that the evidence submitted in the claim was sufficient to raise the issue of entitlement to TDIU and the Board should have adjudicated that issue on the merits.  Moreover, the parties agreed that the Board failed to discuss relevant evidence concerning the Veteran's left upper extremity disability for the period prior to March 22, 2007.

The issue of TDIU is addressed in the remand portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

For the period prior to March 22, 2007, the Veteran's left upper extremity neuropathy was manifested by no more than moderate incomplete paralysis of the left ulnar nerve.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for the left upper extremity neuropathy for the period prior to March 22, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran dated December 2006.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is shown to be right handed, most recently at the May 2009 VA examination.  As such, the Veteran's left upper extremity neuropathy will be considered the minor hand for rating purposes.  38 C.F.R. § 4.69 (2015).

The rating for the Veteran's left upper extremity neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015) for the ulnar nerve.  Under Diagnostic Code 8516, for the minor hand, a 50 percent disability rating is warranted for complete paralysis of the "griffin claw" deformity, due to flexor contractor of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of the wrist weakened.  A 30 percent disability rating is warranted for incomplete severe paralysis, 20 percent for incomplete moderate paralysis and a 10 percent disability rating is warranted for mild incomplete paralysis of the minor side ulnar nerve.

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See Note under "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the schedule.  Rather than applying a mechanical formula, the Board evaluates all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has also considered Diagnostic Code 8515 which provides that a 60 percent rating is assigned where there is complete paralysis of the minor median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.118.  Ratings of 40, 20, and 10 percent are assigned where there is, respectively, severe, moderate, or mild paralysis of the minor median nerve.  Id.  

Additionally, the Board has considered the applicability of other diagnostic codes for evaluating the disabilities under consideration but the Board emphasizes that ulnar nerve impairment is explicitly contemplated under Diagnostic Code 8516, and that the disability has not been shown to involve any factor(s) that warrant evaluation under any other provisions of the rating schedule.

A VA examination was performed in January 2007.  The Veteran complained of numbness, tingling and weakness in both hands, left more than right, on and off and progressive, for about 10 years.  He reported excessive wrist movement or hand grip or weather change to cold would make the numbness, tingling and weakness worse.  On examination, mild to moderate weakness in hand grip bilaterally and bilateral 4th and 5th finger adduction was noted.  Additionally, decreased pinprick and touch of the bilateral 4th and 5th fingers on the palmar aspect and bilateral hypothenar aspect of the hand were observed.  The Veteran reported paresthesia and dysesthesia of the bilateral ulnar nerve and that he had to stop all activities of daily living and was unable to use his hand when the condition became severe and protracted.  The assessment was bilateral ulnar neuropathy with neuralgia.

An earlier VA examination was performed in June 2006.  On examination, the Veteran reported pain, stiffness, swelling, "giving way" and instability in the left elbow.  The Veteran's pain in the left elbow was characterized as chronic.  The examiner reported the Veteran suffered from additional limitations including pain, weakness and loss of endurance in his joint function.  These factors caused additional loss in functioning.  

Also of record is a treatment notation from Dr. S.L.E. dated May 2006 which found no evidence of atrophy on examination.  However, with flexing the elbow, subluxation of the left ulnar nerve was noted.  Further Dr. S.L.E. found a markedly positive Tinel's test at the junction of the middle and distal thirds of the forearm with slightly positive Tinel's test at the left antecubital fossa.

According to a May 2006 VA Medical Center treatment note, the Veteran reported that pain and numbness in the left ulnar nerve distribution had recently worsened.  Examination revealed normal strength, decreased pin prick sensation in ulnar distribution, and positive Tinel's test at the left elbow with impression of ulnar sensory neuropathy. 

In June 2006, the Veteran stated that the radiating pain his left arm had worsened recently.  A VA treatment note reports decreased pin prick sensation with decreased sensations from the elbow down medially over the ulnar nerve tract with strength of 5/5.  Electrodiagnostic testing provided evidence of ulnar neuropathy of mild degree involving axonal degeneration of only sensory fibers with no evidence of cervical radiculopathy, myopathy, or carpal tunnel syndrome.  A July 2006 VA Medical Center treatment note indicates that the Veteran reported a "popping" left elbow with pain and numbness down the arm.  Palpable subluxation of the ulnar nerve with flexion and extension, hypothenar atrophy, and positive Tinel's test over the ulnar nerve at the left elbow were found.

According to an August 2006 VA Medical Center treatment note, the Veteran reported bilateral elbow pain, greater on the left side, with tingling and numbness in the fingers.

A March 2007 treatment notation from Dr. S.L.E. indicated the Veteran developed numbness to half of the ulnar digits of the left hand following a work incident in September 1981.  The Veteran's condition has increased and within weeks of the examination, he developed paresthesias to the 3rd digit as well.  He was also seen in May 2006 and diagnosed with a subluxating ulnar nerve at the left cubital tunnel area.  Weakness of the flexor digitorum to the left 5th digit and the abductor digiti quinti and a decreased ability to cross the left 3rd digit over the 2nd digit were noted on examination.  

After reviewing the medical examinations, treatment records and Veteran's reports for the period prior to March 22, 2007, the Board finds that a disability rating of 20 percent for left upper extremity neuropathy is supported, but not higher than 20 percent.  While there was no specific mention of moderate incomplete paralysis in the record, the Board finds the Veteran's June 2006 reports of pain, stiffness, swelling, and "giving way" as well as instability in the left upper extremity more closely approximates a moderate level of impairment as opposed to a finding of mild incomplete paralysis.  Weakness has been described as no more than mild.  His neuropathy has been noted to be mostly sensory, as indicated by his complaints of tingling, numbness and decreased sensation.  A higher rating of 30 percent, for severe incomplete paralysis, is not warranted.  No muscle atrophy was shown.  Finger range of motion was not shown to be affected, although there was mild to moderate weakness of fourth and fifth finger adduction at the January 2007 VA examination.

Therefore, the preponderance of the evidence supports a finding that the Veteran's left upper extremity neuropathy approximated the 20 percent rating criteria for the period prior to March 22, 2007.  Therefore, the appeal as to this issue is granted to the extent indicated.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2015).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's left upper extremity neuropathy prior to March 22, 2007 is adequately compensated by the 20 percent disability rating assigned herein.  Notably, the Board has given the Veteran's reports of pain, stiffness, swelling, and "giving way" as well as instability in the left upper extremity great weight in finding his symptoms more closely approximated the higher rating criteria for the period at issue.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  There is no indication that there are any symptoms which are not encompassed by the rating criteria.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence supports granting a rating of 20 percent for the Veteran's left upper extremity neuropathy prior to March 22, 2007.  Hence, the appeal as to this issue is granted in part.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).


ORDER

Entitlement to an initial disability rating of 20 percent for left upper extremity neuropathy prior to March 22, 2007 is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The JMR found that the evidence raised the issue of TDIU and that the Board should have adjudicated that issue.  The Board finds that additional development and adjudicatory action should be undertaken by the AOJ before this issue may be adjudicated on appeal.

Accordingly, this issue is REMANDED to the AOJ for the following action:

1. The AOJ should send to the Veteran a letter in accordance with the Veterans Claims Assistance Act of 2000 pertaining to the issue of TDIU.

2. Copies of updated treatment records should be obtained and added to the claims folder.

3. Following completion of the above, the Veteran should be scheduled for appropriate VA examinations to determine the severity of each of his service-connected disabilities.  The claims folder must be available for review of pertinent documents therein and the examination reports should reflect that this records review was undertaken.

In addition to reporting the symptoms of the pertinent disorder, each examiner should comment on functional impairment caused solely by the service-connected disability.

4. Then, the Veteran should be scheduled for an appropriate examination to determine the functional impairment of all of his service-connected disabilities relative to his ability to obtain and retain substantially gainful employment.  The examiner must not consider impairment related to nonservice-connected disabilities and age.  Neither nonservice-connected disabilities nor age should be commented upon or discussed.  

5. Thereafter, the issue of TDIU should be adjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case on this issue and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


